Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-14, 16 and 21-26 are pending and examined herein. 


Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. The 35 U.S.C 112 rejections of record have been withdrawn. However, Applicant’s amendments introduce new rejections under 35 U.S.C 112 as described below. 
Applicant’s arguments with respect to the 35 U.S.C 112 rejections are directed towards the amended claims and are therefore addressed below.  

Claim Objections
Claims 16 and 21-25 are objected to because of the following informalities:  Claims 16 and 21-25 depend on canceled claim 15 and are therefore improper dependent claims. It appears that claims 16 and 21-25 should depend from independent claim 14. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14, 16 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newley amended claims 1 and 14 recite the limitation “magnetic particles comprising a neutron absorbing material” which is not supported by the instant disclosure and is therefore new matter. The specification as filled states that “a magneto-rheological neutron absorbing fluid includes magnetic particles, a liquid component and neutron absorbing material” and “The neutron absorbing material can be selected from Boron-10 (10B) and gadolinium,” (see [0026]) and “The liquid component of the magneto-rheological neutron absorbing fluid may comprise Boron-10 (10B) or gadolinium” (see [0016]). As disclosed, the magneto-rheological fluid system comprises three separate components: magnetic particles, a liquid component and neutron absorbing material. The specification, however, does not support a magneto-rheological system with two components where magnetic particles comprising neutron absorbing material. 
Additionally, new claims 21 and 26 recite “the neutron absorbing material comprise iron and boride” and “particles comprising iron and boride” which are not supported by the instant disclosure and are therefore new matter. The specification as filled states that “a magneto-rheological neutron absorbing fluid includes magnetic particles, a liquid component and neutron absorbing material” and “The neutron absorbing material can be selected from Boron-10 (10B) and gadolinium,” (see [0026]) and “The stronger magnetic field produces a higher concentration of the iron-boride in the region controlled by the associated electromagnet coil stack(s) 88” (see [0033]). The specification contains a lot of vague and contradictory suggestions about what the fluid is but never proposes an exact composition. It merely states “iron-boride” in paragraph [0033] however is silent with respect to the fluid being comprised of the iron boride particles, where the iron boride comes from and how it relates to the system. Accordingly, one skilled in the art would not be able to arrive at the claim limitation “wherein the magnetic particles comprising the neutron absorbing material comprise iron and boride” in claim 21 and “and particles comprising iron and boride” in claim 26 based on the disclosure of the instant specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 16 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “wherein an increase in the strength of the magnetic field increases the density of magnetic particles” which renders the claim indefinite. It is unclear how the density of the particles change. The concentration/amount of magnetic particles at a particular axial location changes based on the magnetic field, but not the density of the particles themselves. Claim 26 is also indefinite for the same reasons as stated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 3, 7-8, 10, 13-14, 16, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995. 
Regarding claims 1 and 14, Doshi discloses a nuclear reactor power generation system (Fig. 1) having a reactor pressure vessel that houses a nuclear core (Pg. 1 ln 4-5, Pg. 5 ln 24-27; a skilled artisan would recognize a pressurized water reactor containing a fuel assembly would necessarily contain a pressure vessel that houses a nuclear core), the nuclear core comprising: 
a plurality of nuclear fuel assemblies (Fig. 2: 10 and Pg. 1 ln 4-5 “the reactor core includes a larger number of fuel assemblies”) each respectively comprising: 
a plurality of elongated fuel rods (18) each having an axial length (see Fig. 1);
 a top nozzle (22) positioned above the plurality of elongated fuel rods (see Fig. 1); 
a bottom nozzle (12) positioned below the plurality of elongated fuel rods (see Fig. 1); 
a plurality of axially spaced grids (16) configured to maintain the plurality of elongated fuel rods in an organized, spaced array (Pg. 5 ln 33-35); and
 a plurality of thimble tubes (14) interspersed among the fuel rods, each of the plurality of thimble tubes extending between and attached to the top nozzle (Pg. 5 ln 36-37), and the bottom nozzle (Pg. 5 ln 30-33); and 
a stationary control rod (30 and Pg. 6 ln 23 -25 “stationarily supported”) positioned in at least one of the plurality of thimble tubes in at least one of the plurality of fuel assemblies (Pg. 6 ln 23-26), the stationary control rod comprising: 
a fluid system comprising: 
a sealed inner tube (40); and 
a neutron absorbing fluid (42 and Pg. 7 ln 10 “liquid neutron absorber material 42”) occupying the sealed inner tube (Fig. 2: 42 occupies 40), the fluid comprising: 
a liquid component (Pg. 7 ln 11 “water”); and 
a neutron absorbing material (Pg. 7 ln 11 “boron”); 
wherein the fluid system is configured to increase a density of the neutron absorbing material at discrete axial locations along the stationary control rod (Pg. 3 ln 19-26; Pg. 7 ln 34-36 “the liquid absorber material 42 circulates within the sealed chamber 40, and such circulation tends to self-equalize the rate of depletion of the neutron absorber material throughout the length of the chamber 40”) to depress a reactor power surrounding the discrete axial locations (Pg. 3 ln 19-26; Pg. 7 ln 34-36; the circulation of the liquid absorber replenishes the discrete axial locations along the control rod that are depleted faster due to the neutron flux. The increased amount of neutron absorbing material in these zones will depress a reactor power surrounding the discrete axial locations). 
Doshi is silent with respect to the stationary control rod fluid system being a magneto-rheological fluid system. 
Heibel however does and teaches a magneto-rheological fluid system (Fig. 5-7) that comprises a magneto-rheological neutron absorbing fluid ([0031] “magneto-rheological fluid” and [0032] “fluid preferentially either absorbs or forward diffused neutrons”), the magneto-rheological neutron absorbing fluid comprising a liquid component ([0033] “viscous liquid”); and magnetic particles ([0033] “the magneto-rheological fluid comprises very small ferromagnetic particles (e.g., —Fe, FE-W—Ni alloys) in a suspension with a viscous liquid”) comprising a neutron absorbing material (Fe is a neutron absorbing material1), and magnets (1-5) axially spaced and supported at discrete positions along the axial length of a sealed tube (magnets 1-5 are arranged next to each other along the length of 46), wherein each of the magnets are configured to generated a magnetic field having a strength ([0033] “Each of the magnets 1-5 is separately controlled to respectively create discrete, independent magnetic fields”), wherein an increase in the strength of the magnetic field increases the density of magnetic particles subject to the magnetic field ([0033] “electromagnets numbered 1 through 5 that cause the distribution of magnetic particles in the magneto-rheological fluid to preferentially locate in the areas of the highest magnetic field strength”), and wherein the increase in the density of magnetic particles subject to the magnetic field depresses a reactor power surrounding the discrete positions  ([0032]-[0033]). 
One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Doshi fluid system with the magneto-rheological fluid of Heibel for the predictable advantage of a magneto-rheological fluid which has effective density and composition properties that change when a magnetic field is applied across the fluid ([(0031]). Such a modification of using a magneto-rheological fluid further provides the advantage of controlling the nuclear reactions by changing the magnetic field within the core during normal operation of the reactor ([0014]). 
Regarding claims 3 and 16, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein each of the magnets (1-5) is an electromagnet ([0033] “electromagnets 1-5”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify Doshi system with the electromagnets of Heibel for the predictable advantage of varying the magnetic field strength by controlling the amount of current supplied.
Regarding claim 7, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein each of the electromagnets is formed from a corresponding magnetic coil and wherein a relative strength of each of the electromagnets is a product of a number of turns of the corresponding magnetic coil (Fig. 7 and [0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48.” Here, electromagnets that are individually controlled and electrically powered from a source is being interpreted as each electromagnet has a separate magnetic coil (48) and controller (62)). 
Regarding the limitation “wherein the number of turns of some of the electromagnets is different than the number of turns of others of the electromagnets to shape the axial power distribution of the corresponding fuel assembly in a preconceived form,” Heibel does not explicitly disclose varying the number of turns of the electromagnets based on their position with respect to the Magneto-rheological fluid. However it is known that the number of turns of an electromagnet determines the strength of the magnetic field2. Accordingly, a skilled artisan would have found it obvious to vary the number of coils of the EMs of Heibel combined with the control rod of Doshi for the predictable purpose of achieving a desired magnetic field strength at positions along the control rod tube.  
One skilled in reactor design would recognize through routine experimentation that varying the number of turns of the electromagnets along the axial length of the inner tube achieves the same result effective variable of controlling the magnetic fields in the axial direction by applying different amount of currents to each respective electromagnet. The skilled person’s motivation would have been, the expectation of, as described by Heibel, that varying the strength of the magnetic field at different positions “will increase neutron leakage from the majority of the most significant areas of the reactor and cause reactor power to decrease” ([0033]). Since the magnetic field is directly related to the amount of current in each magnetic coil, if you have electromagnets with each magnetic coil containing a different number of turns, it would achieve the same desired result of controlling the relative strength of each electromagnetic along the axial length, thereby shaping an axial power distribution. 
Regarding claim 8, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein each of the electromagnets is formed from a corresponding magnetic coil and relative strength of each of the electromagnets is a product of a number of turns of the corresponding magnetic coil (Fig. 7 and [0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48.” Here, electromagnets that are individually controlled and electrically powered from a source is being interpreted as each electromagnet has a separate magnetic coil (48) and controller (62)). 
Regarding the limitation “wherein the number of turns of some of the electromagnets at a same core elevation in a number of the stationary control rods of some of the plurality of nuclear fuel assemblies, is different than the number of turns of others of the electromagnets at the same elevation in a number of the stationary control rods of some other of the plurality of nuclear fuel assemblies to shape the radial power distribution at the core elevation in a preselected form,” Heibel does not explicitly disclose varying the number of turns of the electromagnets based on their position with respect to the Magneto-rheological fluid. However, it is well known that the number of turns of an electromagnetic determines the strength of the magnetic field. Accordingly, a skilled artisan would have found it obvious to vary the number of coils of the electromagnets of Heibel combined with the control rod of Doshi for the predictable purpose of achieving a desired magnetic field strength at positions along the CR tube.
One skilled in reactor design would recognize through routine experimentation that varying the number of turns of the electromagnets at the same core elevation in a number of control rods achieves the same result effective variable of controlling the magnetic fields in the radial direction by applying different amount of currents to each respective electromagnet. The skilled person’s motivation would have been, the expectation of, as described by Heibel, that varying the strength of the magnetic field at different positions “will increase neutron leakage from the majority of the most significant areas of the reactor and cause reactor power to decrease” ([0033]) and “to increase reactor power current is supplied to electromagnets 2 and 4 and the current supplied to electromagnets 1 and 5 is eliminated to re-establish a uniform magnetic field” ([0033]). If you have electromagnets supplied with different amounts of current, therefore the magnetic field of the electromagnets is going to be different and changing the number of turns of the magnetic coils achieves the same desired outcome. Moreover, since the power of the reactor is higher in the center of the core that on the periphery, a skilled artisan would be motivated to use electromagnets with magnetic coils that have a different amount of turns for the different control rods in the different fuel assemblies for the predictable advantage of flattening the radial power distribution of the core.  
Regarding claims 10 and 23, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein a liquid component of the magneto-rheological neutron absorbing fluid comprises a viscous material ([0033] “The magneto-rheological fluid comprises… a viscous liquid”). While Heibel does not explicitly mention the viscous material is resistant to radiation induced decomposition, it would have been obvious to one of ordinary skill in the art to incorporate a viscous material that is resistant to radiation induced decomposition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Such a modification of incorporating a viscous material that is resistant to radiation induced decomposition provides the predictable advantage of extending the life of the control rods.
Regarding claim 13, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel further teaches wherein the strength of the magnetic field of at least some of the electromagnets are separately controlled by a controller outside of the reactor pressure vessel ([0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48. Each of the magnets 1-5 is separately controlled to respectively create discrete, independent magnetic fields”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Doshi system with the magnets being separately controlled by a controller of Heibel for the predictable advantage of controlling the magnetic field at different locations to reshape the radial and axial power distribution ([0033]). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 and further in view of Heibel et al. US Pub 20120177167.
Regarding claim 4, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel (‘995) further teaches wherein each of the magnets (1-5) has a separate power source ([0033] “electromagnets 1-5 that are individually controlled and electrically powered from a source 48”). Here, electromagnets that are individually controlled and individually electrically powered is being interpreted as each electromagnet has its own separate magnetic coil and power source. Heibel (‘995) does not mention that each power source is self-powered. 
Heibel (‘167) however does and teaches a self-powered power source (Fig. 9 and [0018] “self-powered radiation detector that suppliers power to the power source”).  One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the power source of Heibel (‘995) with the self-powered power source of Heibel (‘167) for the predictable advantage of generating an electrical current representative of the strength of the radiation environment ([0017]). Such a modification would allow for the strength of the electromagnets to increase or decrease depending on the reactor power. This is further motivated by Heibel (‘995) which teaches “there is a feedback to the current supply controller 62 based on signals from prompt responding neutron detectors… The current controller evaluates the difference between the current reactor power level and the demanded power level and the rate at which the current reactor power level is changing to determine which electromagnets need to be activated to achieve the desired power level change and then stabilize the reactor at the targeted power level” ([0034]). 
Regarding claim 5, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel (‘995) and the self-powered source of Hiebel (‘167) renders the parent claim obvious. Heibel (‘995) further teaches wherein the power source is configured to be responsive to a radiation surrounding the power source to produce a current that powers the corresponding electromagnet ([0034] “There is a feedback to the current supply controller 62 based on signals from prompt responding neutron detectors 64 (e.g., —Pt, Co detectors)” and “The current controller evaluates the difference between the current reactor power level and the demanded power level and the rate at which the current reactor power level is changing to determine which electromagnets need to be activated ”), and in this combination Heibel (‘167) teaches the power source is a self-powered source (Fig. 9). The skilled artisan would have been motivated to utilize the self-powered power source taught by Heibel (‘167) for the reasons already stated in the above rejection of claim 4.
Regarding claim 6, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel (‘995) and the self-powered source of Hiebel (‘167) renders the parent claim obvious. Heibel (‘167) further teaches wherein strength of the magnetic field increases with an increase in intensity of surrounding radiation and strength of the magnetic field decreases with a decrease in intensity of surrounding radiation ([0017] “the self-powered radiation detector that supplies power to the power source also generates the electric current representative of the strength of the radiation environment”). Since the strength of the magnetic field is directly related to the amount of current and the electric current is representative of the intensity of surrounding radiation, the magnetic field would therefore increase of decrease with the radiation intensity. The skilled artisan would have been motivated to utilize the self-powered power source taught by Heibel (‘167) for the reasons already stated in the above rejection of claim 4.  
Claims 11 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 and further in view of Kintz et al. US Pub 20040084263. 
Regarding claims 11 and 24, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel does not explicitly mention the composition of the liquid component of the magneto-rheological absorbing fluid.
Kintz however does and teaches a magnetorheological system that comprises sodium ([0069] “sodium stearate”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the magneto-rheological fluid of Heibel with the sodium magnetorheological fluid of Kintz, as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 9, 12, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 and further in view of Okazaki et al. JP 2006193686. 
Regarding claims 9 and 22, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel teaches magnetic particles comprising a neutron absorber material but does not explicitly teach gadolinium. However, as taught by Okazaki, gadolinium is another suitable magnetic substance for a magnetic-rheological fluid system ([660]). A skilled artisan would recognize that gadolinium is a neutron absorbing material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the magneto-rheological neutron absorbing fluid of Heibel with gadolinium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The identities of suitable nuclear reactor burnable poisons are well known in the art. A skilled artisan would have been motivated to use gadolinium, which is commonly used as a burnable absorber in the art due to its very high neutron absorption cross-section, for the predictable advantage of controlling the reactivity.
Regarding claims 12 and 25, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Okazaki further teaches wherein a liquid component of the magnetic-rheological neutron absorbing fluid comprises molten salts ([627] “include liquids (normal temperature molten salt) and the like”). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the magneto-rheological fluid of Heibel with the molten salt of Okazaki, as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. EP0175975 in view of Heibel US Pub 20160232995 and further in view of Sudarshan et al. US Pub 20040105980. 
Regarding claim 21, the combination of the Doshi reactor and fluid system and the magneto-rheological neutron absorbing fluid system of Heibel renders the parent claim obvious. Heibel teaches magnetic particles comprising a neutron absorber material (Fe) but does not explicitly teach iron and boride. However, as taught by Sudarshan, gadolinium is another suitable magnetic substance for a magnetic-rheological fluid system ([660]). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the magneto-rheological fluid of Heibel with the iron boride of Sudarshan, as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 26, Doshi discloses a stationary control rod to be inserted into a thimble tube (Fig. 2: 30 and Pg. 6 ln 23 -25 “stationarily supported”) of a nuclear fuel assembly having a plurality of elongated fuel rods (Pg. 6 ln 23-26), the stationary control rod comprising: a sealed tube (40) having an axial length (see Fig. 2) and a neutron absorbing fluid  (42 and Pg. 7 ln 10 “liquid neutron absorber material 42”) occupying the sealed tube (Fig. 2: 42 occupies 40), the fluid comprising: a liquid component (Pg. 7 ln 11 “water”); and a particles comprising boride (Pg. 7 ln 11 “boron”); wherein the fluid system is configured to increase a density of the neutron absorbing material at discrete axial locations along the stationary control rod (Pg. 3 ln 19-26; Pg. 7 ln 34-36 “the liquid absorber material 42 circulates within the sealed chamber 40, and such circulation tends to self-equalize the rate of depletion of the neutron absorber material throughout the length of the chamber 40”) to depress a reactor power surrounding the discrete axial locations (Pg. 3 ln 19-26; Pg. 7 ln 34-36; the circulation of the liquid absorber replenishes the discrete axial locations along the control rod that are depleted faster due to the neutron flux. The increased amount of neutron absorbing material in these zones will depress a reactor power surrounding the discrete axial locations).
Doshi is silent with respect to the stationary control rod fluid system being a magneto-rheological fluid system.  
Heibel however does and teaches a magneto-rheological fluid system (Fig. 5-7) that comprises a magneto-rheological neutron absorbing fluid ([0031] “magneto-rheological fluid” and [0032] “fluid preferentially either absorbs or forward diffused neutrons”), the magneto-rheological neutron absorbing fluid comprising a liquid component ([0033] “viscous liquid”); and particles comprising iron ([0033] “the magneto-rheological fluid comprises very small ferromagnetic particles (e.g., —Fe, FE-W—Ni alloys) in a suspension with a viscous liquid”) and magnets (1-5) axially spaced and supported at discrete positions along the axial length of a sealed tube (magnets 1-5 are arranged next to each other along the length of 46), wherein each of the magnets are configured to generated a magnetic field having a strength ([0033] “Each of the magnets 1-5 is separately controlled to respectively create discrete, independent magnetic fields”).
One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the Doshi fluid system with the magneto-rheological fluid of Heibel for the predictable advantage of a magneto-rheological fluid which has effective density and composition properties that change when a magnetic field is applied across the fluid ([(0031]). Such a modification of using a magneto-rheological fluid further provides the advantage of controlling the nuclear reactions by changing the magnetic field within the core during normal operation of the reactor ([0014]). 
Heibel teaches the particles comprise iron but does not explicitly teach iron and boride. 
Sudarshan teaches that iron boride is a suitable particle ([0032]) for a multifunctional fluid system capable of exhibiting magnetic properties ([0002]) and specifically for magneto-rheological fluids ([0078]). One of ordinary skill in the art before the effective filling of the claimed invention would have found it obvious to modify the magneto-rheological fluid of Heibel with the iron boride of Sudarshan, as it produces no unexpected results. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, the combination of the fluid system of Doshi comprising iron boride particles as modified by the magneto-rheolocial fluid system of Heibel-Sudarshan would have produced a system wherein an increase in the strength of the magnetic field increases a boron density at the positions along the length of the sealed tube ([0033] “electromagnets numbered 1 through 5 that cause the distribution of magnetic particles in the magneto-rheological fluid to preferentially locate in the areas of the highest magnetic field strength”), and wherein the increase in the boron density at the positions along the length of the sealed tube depresses a reactor power surrounding the positions along the length of the sealed tube ([0032]-[0033]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/science/article/pii/B9780444632708000050
        2 https://en.wikipedia.org/wiki/Electromagnetic_coil